Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-7, 9-17, 19-20 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kamide (US Pub App 2002/0039527).

Regarding claim 1, Kamide discloses a stacker crane comprising:
a carriage driver (8,9);
a traveling carriage (5) to travel along a track (7);
at least one mast (10) suspended from the traveling carriage;
an elevating platform (18) guided along the at least one mast so as to freely move up and down;
a transfer conveyor located on the elevating platform to transfer an article (slide fork, Para.20);
at least one stopper  (24,25,26) to fix the at least one mast;
a switch (46,48) to switch a state of the at least one mast between a fixed state and a released state by the at least one stopper (Para.22);

a calibrator to adjust the deviation detected by the detector (Para.23-24);
wherein the switch controls the at least one stopper to release fixation of the at least one stopper and enables the lower portion of the at least one mast to follow an upper portion of the at least one mast in a traveling direction when the carriage driver drives the traveling carriage, and the switch controls the at least one stopper to fix the at least one mast when the carriage driver stops the traveling carriage (Para.22); and 
the calibrator adjusts a stroke length to transfer the article by the transfer conveyor or a position of the transfer conveyor based on the predetermined stop position of the lower portion of the at least one mast (Para.22).

Regarding claim 2, Kamide further discloses a lower support base (4) to connect the lower portion of the at least one mast, wherein the at least one mast is attached to both sides of the elevating platform in the traveling direction of the traveling carriage; and the at least one stopper is mounted on the lower support base (Fig.2).

Regarding claim 5, Kamide further discloses at least one mast guide disposed on the elevating platform to guide the elevating platform along the at least one mast (Fig.2).

Regarding claim 6, Kamide further discloses the transfer conveyor transfers the article in a direction perpendicular and horizontal to the traveling direction of the traveling carriage (Para.20); and a rigidity of the at least one mast in the direction perpendicular and horizontal to the traveling direction of the traveling carriage is higher than that of the at least one mast in the traveling direction of the traveling carriage (Fig.2).

Regarding claim 7, Kamide further discloses a suppressor to reduce or prevent oscillation or vibration of the at least one mast (Para.5,13).

Regarding claim 9, Kamide further discloses the calibrator adjusts the stroke length to transfer the article by the transfer conveyor or calibrates the position of the transfer conveyor when the lower portion of the at least one mast is fixed (Para.20,25).

Regarding claim 10, Kamide further discloses the carriage driver decelerates the traveling carriage at least once during driving of the traveling carriage (Para.33).

Regarding claim 11, Kamide further discloses the carriage driver increases acceleration of the traveling carriage at least once during driving of the traveling carriage (Para.33).

Regarding claim 12, Kamide further discloses the transfer conveyor includes an arm and a holder to hold the article (Para.20).

Regarding claim 13, Kamide further discloses when the traveling carriage travels, a weight of the stacker crane supported by a ceiling is larger than a weight of the stacker crane supported by a floor (Fig.1, Para.9).

Regarding claim 14, Kamide further discloses the at least one stopper anchors to the lower support base on both sides of the traveling direction (Fig.2).

Regarding claim 15, Kamide further discloses the switch switches between the fixed state and the released state by moving forward or backward the at least one stopper (Fig.1).

Regarding claim 16, Kamide further discloses when the at least one stopper has fixed the at least one mast, a relative position between a transfer destination and the elevating platform is determined (Para.25).

Regarding claim 17, Kamide further discloses during transfer of the article, the switch enables the at least one stopper to contact a floor to fix the lower support base to the floor (Fig.2).

Regarding claim 19, Kamide further discloses the at least one stopper includes at least one anchor (Fig.2) or at least one outrigger.

Regarding claim 20, Kamide further discloses the detector detects the deviation in at least one of a transfer direction or the traveling direction (Para.23).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 18 rejected under 35 U.S.C. 103 as being unpatentable over Kamide (US Pub App 2002/0039527) in view of Hofmann (US Pub App 2017/0152106).

Regarding claim 3, Kamide does not further specifically disclose the at least one stopper advances and retreats so as to contact with or separate from a floor. 

It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified Kamide in view of Hofmann to have the at least one stopper advances and retreats so as to contact with or separate from a floor in order to provide more flexibility in the angular adjustment of the mast.

Regarding claim 18, Kamide does not further specifically disclose when the transfer of the article is completed, the switch moves the at least one stopper upward and away from the floor.
Hofmann teaches a storage and order picking system and method wherein movable stoppers are utilized (Para.11,13).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified Kamide in view of Hofmann to have the switch moves the at least one stopper upward and away from the floor in order to provide more flexibility in the angular adjustment of the mast.

Claims 4, 8 rejected under 35 U.S.C. 103 as being unpatentable over Kamide (US Pub App 2002/0039527) in view of Kainuma (US Pub App 2015/0158670).

Regarding claim 4, Kamide does not further specifically disclose a guide roller is disposed at the lower portion of the at least one mast to guide the traveling carriage along a rail on a floor in a section of the track.
Kainuma teaches a stacker crane wherein a guide roller is provided at a lower portion interfacing with a track (Fig.4).


Regarding claim 8, Kamide does not further specifically disclose at least one guide roller arranged at the lower support base to direct the traveling carriage through a rail located on a floor and partially under the track.
Kainuma teaches a stacker crane wherein a guide roller is provided at a lower portion interfacing with a track (Fig.4).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified Kamide in view of Kainuma to have a guide roller disposed at the lower portion of the at least one mast to guide the traveling carriage along a rail on a floor in a section of the track in order to more smoothly interface with the track.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY K ROMANO whose telephone number is (571)272-9318.  The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652                                                                                                                                                                                                        



/ASHLEY K ROMANO/Examiner, Art Unit 3652